DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, lines 3-4: “wherein the adhesive layers comprise a resin having a polar group in a side chain, the core material comprises 1 to 10 parts by mass of the polyvinyl acetal resin” is a repetition of limitations of claim 1 (see claim 1, lines 7-9). It is suggested that Applicant remove these recitations. See 37 C.F.R. 1.71(a), which requires the specification to be made in “full, clear, concise, and exact terms”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, 16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “the core material does not comprise a plasticizer or lubricant” in line 10. It is unclear if this intends to mean the core material does not include a plasticizer, but may include a lubricant; or if the core material does not comprise a lubricant, but may include a plasticizer; or if the core material does not comprise neither a plasticizer nor a lubricant. For the purposes of examination, the claim has been interpreted as if the core material does not include a plasticizer, but may include a lubricant; or the core material does not comprise a lubricant, but may include a plasticizer. If Applicant intends for the core material to not contain both a plasticizer and a lubricant, it is suggested that claim 1 be amended to read “the core material does not comprise neither a plasticizer nor a lubricant”.
Claims 2-5, 8-14, 16, and 21-22 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8-10, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo et al. (US 2017/0297307 A1, “Shinmyo”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claims 1, 8-10, and 21, Shinmyo discloses a decorative sheet with good incombustibility, i.e. a flame retardant sheet (Abstract). The decorative sheet has the structure shown below in Fig. 5, where there is a composite panel 70 made from a mixed resin layer 7a serving as a core which is sandwiched between two metal substrates 7b, i.e. metal layers stacked on both surfaces of a core material layer ([0135-0136]). The mixed resin layer 7a is made from polyethylene resin and aluminum hydroxide (i.e., metal hydroxide), and the metal substrates are made from aluminum ([0137]). There is no disclosure of the mixed resin 7a containing either plasticizer or lubricant, and thus the mixed resin 7a does not comprise a plasticizer or a lubricant. The aluminum layers have thickness of 0.5-0.8 mm ([0138]).

    PNG
    media_image1.png
    362
    515
    media_image1.png
    Greyscale

Shinmyo does not disclose adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material, nor wherein the core material layer comprises a polyvinyl acetal resin, nor the content of the polyvinyl acetal resin in the core material layer being 1-10 parts by mass with respect to 100 parts by mass of the core material layer, nor wherein the adhesive layers comprise a resin having a polar group in a side chain, nor wherein the core material layer has a combustion calorific value of 2.0 MJ/kg or less, nor wherein the metal-resin composite material has a surface material peel strength of 2.4 N/mm or more.
Fujiwara teaches a resin composition exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]).
Shinmyo and Fujiwara are analogous inventions in the field of resins containing flame retardants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin of Shinmyo to be made from polyvinyl acetal and metal hydroxide in any amount, including that presently claimed, as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]).
Shinmyo in view of Fujiwara does not disclose adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material, nor wherein the adhesive layers comprise a resin having a polar group in a side chain, nor wherein the core material layer has a combustion calorific value of 2.0 MJ/kg or less, nor wherein the metal-resin composite material has a surface material peel strength of 2.4 N/mm or more.
Muraki teaches a flame-retardant metal resin composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), i.e. a flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces. The resin includes inorganic filler such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide, ([0011]) and thus corresponds to the claimed core material. Adhesive films are between the metal sheets and the resin material ([0020]), i.e. adhesive layers are interposed between the core material layer and the metal layers stacked on both surfaces of the core material layer. The adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer (also known as poly(ethylene-co-acrylic acid)) has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification, [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that Muraki broadly teaches the use of ethylene-acrylic acid copolymers, it is the examiner’s position that this encompasses both graft and block copolymers; when the ethylene-acrylic acid copolymer is a graft copolymer, then there is a carboxyl group, i.e. polar group, in a side chain.

    PNG
    media_image2.png
    142
    380
    media_image2.png
    Greyscale

Shinmyo in view of Fujiwara and Muraki are analogous inventions in the field of flame retardant metal composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal composite sheet of Shinmyo in view of Fujiwara to have adhesive layers taught by Muraki in order to provide a metal composite sheet for building materials that is effectively adhered. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
While there may be no explicit disclosure from Shinmyo in view of Fujiwara and Muraki regarding the core material layer having a combustion calorific value of 2.0 MJ/kg or less or wherein the metal-resin composite material has a surface material peel strength of 2.4 N/mm or more, given that Shinmyo in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Shinmyo in view of Fujiwara and Muraki would necessarily inherently have a core material layer having a combustion calorific value of 2.0 MJ/kg or less and the metal-resin composite material would necessarily inherently have a surface material peel strength of 2.4 N/mm or more.
With respect to claim 2, while there may be no explicit disclosure from Shinmyo in view of Fujiwara and Muraki regarding when the core material layer is heated at 750°C for 20 minutes in a test in compliance with an ISO 1182 testing method, the core material layer exhibits a maximum temperature increase of 50°C or less, given that Shinmyo in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Shinmyo in view of Fujiwara and Muraki would necessarily inherently have a core material layer possessing this property.
With respect to claim 3, while there may be no explicit disclosure from Shinmyo in view of Fujiwara and Muraki regarding the polyvinyl acetal having a combustion calorific value of 40 MJ/kg or less, given that Shinmyo in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the polyvinyl acetal of Shinmyo in view of Fujiwara and Muraki would necessarily inherently have a combustion calorific value of 40 MJ/kg or less.
With respect to claim 13, while there may be no explicit disclosure from Shinmyo in view of Fujiwara and Muraki regarding the core material layer having a combustion calorific value of 0.4-2.0 MJ/kg and wherein the metal-resin composite material has a surface material peel strength of 2.4-9.4 N/mm, given that Shinmyo in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Shinmyo in view of Fujiwara and Muraki would necessarily inherently have a core material layer having a combustion calorific value of 0.4-2.0 MJ/kg and the metal-resin composite material would necessarily inherently have a surface material peel strength of 2.4-9.4 N/mm.
With respect to claim 14, while there may be no explicit disclosure from Shinmyo in view of Fujiwara and Muraki regarding the core material layer having a combustion calorific value of 0.4-1.3 MJ/kg and wherein the metal-resin composite material has a surface material peel strength of 6.7-9.4 N/mm, given that Shinmyo in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Shinmyo in view of Fujiwara and Muraki would necessarily inherently have a core material layer having a combustion calorific value of 0.4-1.3 MJ/kg and the metal-resin composite material would necessarily inherently have a surface material peel strength of 6.7-9.4 N/mm.

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo et al. (US 2017/0297307 A1, “Shinmyo”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Tenney et al. (US 3,631,225, “Tenney”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claims 4 and 12, Shinmyo in view of Fujiwara and Muraki does not disclose the tensile strength of the polyvinyl acetal resin, nor wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Shinmyo in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Shinmyo in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Fukaya in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compared to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
With respect to claim 16, Shinmyo in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain and wherein the metal hydroxide is aluminum hydroxide as set forth above (see paragraphs 11-20).
Shinmyo in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Shinmyo in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Shinmyo in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Fukaya in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compared to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo et al. (US 2017/0297307 A1, “Shinmyo”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 5, Shinmyo in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Shinmyo in view of Fujiwara and Muraki and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Shinmyo in view of Fujiwara and Muraki, including over values presently claimed, in order to form fewer residual voids as taught by Watanabe (Watanabe, [0059]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo et al. (US 2017/0297307 A1, “Shinmyo”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Sawada et al. (EP 1 429 400 B1, “Sawada”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 11, Shinmyo in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin comprises 1-50 mol% of α-olefin units having 4 or less carbon atoms.
Sawada teaches a polyvinyl acetal resin having ethylene in a random basis as a constituent unit of a main chain, which provides a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility ([0023]). Sawada further teaches the polyvinyl acetal resin has an ethylene content of 1-20 mol% ([0032]), which overlaps with the claimed amount. It is well known in the art that ethylene is an α-olefin having 2 carbon atoms, making the polyvinyl acetal resin with 1-20 mol% ethylene a resin having α-olefin units with 4 or less carbon atoms.
Shinmyo in view of Fujiwara and Muraki and Sawada are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Shinmyo in view of Fujiwara and Muraki to contain 1-20 mol% ethylene as taught by Sawada in order to provide a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility (Sawada, [0023]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo et al. (US 2017/0297307 A1, “Shinmyo”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Tenney et al. (US 3,631,225, “Tenney”) and Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 22, Shinmyo discloses the two metal substrates 7b are made from aluminum (Shinmyo, [0137]) and have thickness of 0.5-0.8 mm (Shinmyo, [0138]). The metal hydroxide is aluminum hydroxide (Shinmyo, [0137]). Muraki teaches adhesive layers between the metal sheets and the resin material (Muraki, [0020]), i.e. adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material as set forth above. The adhesives include ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer (Muraki, [0020]). Fujiwara teaches a resin exhibiting high-temperature physical properties and containing an inorganic compound (Fujiwara, [0055]) where the resin includes polyvinyl acetal resins (Fujiwara, [0056]) and the resin composition further includes a flame retardant such as aluminum hydroxide (Fujiwara, [0115-0116]). Additionally, as set forth in the above rejections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyvinyl acetal resin containing metal hydroxide to contain polyvinyl acetal and metal hydroxide in any amount, including that presently claimed, as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]).
However, Shinmyo in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin having a hydroxyl group mass concentration of 10-40 mass%, a combustion calorific value of 40 MJ/kg or less, a tensile strength of 30 MPa or more, and a melt viscosity of 3,000 Pa·s or less.
Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Shinmyo in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Shinmyo in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Fukaya in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compared to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Shinmyo in view of Fujiwara, Muraki, and Tenney does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches a polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Shinmyo in view of Fujiwara, Muraki, and Tenney and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Shinmyo in view of Fujiwara, Muraki, and Tenney, including over values presently claimed, in order to form fewer residual voids as taught by Watanabe (Watanabe, [0059]).
Regarding the combustion calorific value of the polyvinyl acetal resin being 40 MJ/kg or less, while there is no explicit disclosure from Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe regarding the combustion calorific value of the polyvinyl acetal resin being 40 MJ/kg or less, given that Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe discloses an identical article made from identical components as that presently claimed, then it is clear the polyvinyl acetal of Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe would necessarily inherently have a combustion calorific value of 40 MJ/kg or less as presently claimed.
Regarding the metal-resin composite having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, while there is no explicit disclosure from Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe of the surface material peel strength, given that Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Shinmyo in view of Fujiwara, Muraki, Tenney, and Watanabe would necessarily inherently have a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less as presently claimed.

Claims 1-3, 8-10, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claims 1, 3, 8-10, and 21, Dittmar discloses metal composite panels with a core composition (Abstract) comprising a polymer material and aluminum hydroxide, i.e. metal hydroxide ([0006]); the core composition is sandwiched between aluminum sheets ([0001]), i.e. metal layers are stacked on both surfaces of the core material layer. Dittmar further discloses the amount of polymer ranges from about 4 wt.-% to about 9 wt.-% ([0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% ([0017]), which falls within the ranges claimed. Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less. While Dittmar discloses the use of lubricant in the core ([0006]), Dittmar does not disclose the use of a plasticizer, and thus the core material does not comprise a plasticizer.
While Dittmar discloses the core composition is a polymer, including any suitable polymer used in the composite panel art may be used ([0013]), Dittmar does not disclose that the polymer is a polyvinyl acetal resin.
Fujiwara teaches a resin composition exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]).
Dittmar and Fujiwara are analogous inventions in the field of resins containing flame retardants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core composition polymer of Dittmar to be made from polyvinyl acetal as taught by Fujiwara in order to provide a core layer exhibiting excellent high-temperature physical properties ([0055]).
While Dittmar in view of Fujiwara discloses the use of adhesive layers between the core and metal layers (Dittmar, [0032]), Dittmar in view of Fujiwara does not disclose wherein the adhesive layers comprise a resin having a polar group in a side chain.
Muraki teaches a flame-retardant metal resin composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), i.e. a flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces. The resin contains inorganic filler such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide, ([0011]) and thus corresponds to the claimed core material. Adhesive films are between the metal sheets and the resin material ([0020]), i.e. adhesive layers are interposed between the core material layer and the metal layers stacked on both surfaces of the core material layer. The adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, ethylene-acrylic acid copolymer (also known as poly(ethylene-co-acrylic acid)) has the structure shown below which has a carboxyl group, which is a polar group. Ethylene-acrylic acid copolymer is an olefin copolymer since it is identical to that mentioned by Applicant as an example of an olefin copolymer (see instant specification, [0030]). While there is no explicit teaching that the carboxyl group is a side chain, ethylene-acrylic acid copolymer necessarily has a carboxyl group in a side chain as seen below. Further, given that Muraki broadly teaches the use of ethylene-acrylic acid copolymers, it is the examiner’s position that this encompasses both graft and block copolymers; when the ethylene-acrylic acid copolymer is a graft copolymer, then there is a carboxyl group, i.e. polar group, in a side chain.
Dittmar in view of Fujiwara and Muraki are analogous inventions in the field of flame retardant metal composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal composite sheet of Dittmar in view of Fujiwara to have adhesive layers as taught by Muraki in order to provide a metal composite sheet for building materials that is effectively adhered. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
While there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding a surface material peel strength of 2.4 N/mm or more, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a surface material peel strength of 2.4 N/mm or more.
With respect to claim 2, while there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding the core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical components as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a core material exhibiting a maximum temperature increase of 50°C or less when the core material is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method.
With respect to claim 13, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less, which overlaps with that presently claimed. While there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding the metal-resin composite material having a surface material peel strength of 2.4 N/mm or more and 9.4 N/mm or less, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a surface material peel strength of 2.4 N/mm or more and 9.4 N/mm or less.
With respect to claim 14, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less, which overlaps with that presently claimed. While there is no explicit disclosure from Dittmar in view of Fujiwara and Muraki regarding the metal-resin composite material having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, given that Dittmar in view of Fujiwara and Muraki discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara and Muraki would necessarily inherently have a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less.

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”) and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Tenney et al. (US 3,631,225, “Tenney”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claims 4 and 12, Dittmar in view of Fujiwara and Muraki does not disclose the tensile strength of the polyvinyl acetal resin, nor wherein the polyvinyl acetal is a polyvinyl butyral resin.
 Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Dittmar in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Tenney in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compare to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
With respect to claim 16, Dittmar in view of Fujiwara and Muraki discloses adhesive layers interposed between the core material layer and the metal layers, wherein the adhesive layers comprise a resin having a polar group in a side chain as set forth above (see paragraphs 21-30). Dittmar in view of Fujiwara and Muraki further discloses the amount of polyvinyl acetal ranges from about 4 wt.-% to about 9 wt.-% (Dittmar, [0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% (Dittmar, [0017]), which falls within the ranges claimed.
Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin.
Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Dittmar in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Tenney in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compare to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 5, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Dittmar in view of Fujiwara and Muraki and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki, including values presently claimed, in order to form less residual voids as taught by Watanabe (Watanabe, [0059]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Sawada et al. (EP 1 429 400 B1, “Sawada”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 11, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin comprises 1-50 mol% of α-olefin units having 4 or less carbon atoms.
Sawada teaches a polyvinyl acetal resin having ethylene in a random basis as a constituent unit of a main chain, which provides a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility ([0023]). Sawada further teaches the polyvinyl acetal resin has an ethylene content of 1-20 mol% ([0032]), which overlaps with the claimed amount. It is well known in the art that ethylene is an α-olefin having 2 carbon atoms, making the polyvinyl acetal resin with 1-20 mol% ethylene a resin having α-olefin units with 4 or less carbon atoms.
Dittmar in view of Fujiwara and Muraki and Sawada are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal of Dittmar in view of Fujiwara and Muraki to contain 1-20 mol% ethylene as taught by Sawada in order to provide a polyvinyl acetal with reduced viscosity and improved flexibility, heat resistance, adhesive property, humidity resistance, thermal decomposition, and solvent solubility (Sawada, [0023]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. (US 2017/0298213 A1, “Dittmar”) in view of Fujiwara et al. (US 2005/0165151 A1, “Fujiwara”), Muraki et al. (JP H09-314734 A, “Muraki”), and the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)) as applied to claim 1 above, and further in view of Tenney et al. (US 3,631,225, “Tenney”) and Watanabe et al. (US 2016/0214293 A1, “Watanabe”). It is noted that the disclosure of Muraki is based off a machine translation of the reference included with the IDS filed 05 March 2020.
With respect to claim 22, Dittmar discloses the metal layers are aluminum ([0001], [0030]) and have a thickness of about 0.5 mm each ([0046]). The metal hydroxide is aluminum hydroxide (Dittmar, [0006]). The aluminum hydroxide, i.e. metal hydroxide, is present in an amount of greater than or equal to about 90 wt.-% (Dittmar, [0017]). Muraki teaches adhesive layers between the metal sheets and the resin material ([0020]), i.e. adhesive layers interposed between the core material layer and the metal layers stacked on both surfaces of the core material as set forth above. The adhesives include ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer (Muraki, [0020]). Fujiwara teaches a resin exhibiting excellent high-temperature physical properties and containing an inorganic compound ([0055]) where the resin includes polyvinyl acetal resins ([0056]), the inorganic compound includes alumina ([0077]), and the resin composition further includes a flame retardant ([0115]) such as aluminum hydroxide ([0116]) as set forth above.
However, Dittmar in view of Fujiwara and Muraki does not disclose wherein the polyvinyl acetal resin is a polyvinyl butyral resin having a hydroxyl group mass concentration of 10 to 40 mass%, a combustion calorific value of 40 MJ/kg or less, a tensile strength of 30 MPa or more, and a melt viscosity of 3,000 Pa·s or less.
Tenney teaches the use of polyvinyl acetal having a polyvinyl alcohol content (i.e., hydroxyl content) of 7-10% (Abstract). The polyvinyl acetal includes polyvinyl butyral having a tensile strength of 4,320 psi (30.0 MPa) and an improved peel strength as compared to commercially available polyvinyl butyral (PVB) (Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Dittmar in view of Fujiwara and Muraki and Tenney are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl acetal resin of Dittmar in view of Fujiwara and Muraki to be the polyvinyl butyral resin as taught by Tenney in order to provide a polyvinyl butyral resin having a high tensile strength and improved peel strength as compare to commercially available polyvinyl butyral (Tenney, Col. 5, lines 38-40; Table I, Col. 5, line 57; Col. 5, line 68-Col. 6, line 9).
Dittmar in view of Fujiwara, Muraki, and Tenney does not disclose wherein the polyvinyl acetal resin has a melt viscosity of 3,000 Pa·s or less.
Watanabe teaches a polyvinyl acetal having a low melt viscosity contributes to less residual voids ([0059]).
Dittmar in view of Fujiwara, Muraki, and Tenney and Watanabe are analogous inventions in the field of polyvinyl acetals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the melt viscosity of the polyvinyl acetal of Dittmar in view of Fujiwara, Muraki, and Fukaya, including over values presently claimed, in order to form less residual voids as taught by Watanabe (Watanabe, [0059]).
Regarding the combustion calorific value of the polyvinyl acetal resin being 40 MJ/kg or less, while there is no explicit disclosure from Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe regarding the combustion calorific value of the polyvinyl acetal resin being 40 MJ/kg or less, given that Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe discloses an identical article made from identical components as that presently claimed, then it is clear the polyvinyl acetal of Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe would necessarily inherently have a combustion calorific value of 40 MJ/kg or less as presently claimed.
Alternatively, Dittmar discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the combustion calorific value of the polyvinyl acetal resin of Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe, including over values presently claimed, in order to provide a metal composite panel that passes the Euroclass A2 fire safety tests.
Regarding the metal-resin composite having a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less, while there is no explicit disclosure from Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe of the surface material peel strength, given that Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe discloses an identical article made of identical materials as that presently claimed, then it is clear the article of Dittmar in view of Fujiwara, Muraki, Tenney, and Watanabe would necessarily inherently have a surface material peel strength of 6.7 N/mm or more and 9.4 N/mm or less as presently claimed.
Response to Arguments
Due to the amendment to claim 1, the claim objection to claim 1 is withdrawn.
Due to the amendments to claims 8-9, the 35 U.S.C. 112(b) rejections of claims 8-9 are withdrawn.
Due to the cancellation of claims 17-20, the 35 U.S.C. 112(d) rejections of claims 17-20 are withdrawn.
It is noted that Applicant’s argument regarding Fukaya have been fully considered and are persuasive, and thus Fukaya is no longer used as a reference. However, a new reference, namely Tenney, was found, which teaches polyvinyl acetal and polyvinyl butyral as set forth above.

Applicant’s arguments filed 12 May 2022 have been fully considered, but they are not persuasive.
Regarding the objection to claim 16, Applicant argues they believe the amendments have obviated the claim objection. The examiner respectfully disagrees.
In response to Applicant’s argument regarding the objection to claim 16, the examiner acknowledges that Applicant’s amendment did partially overcome the objection of record. However, the claim still contains a repetition of limitations of claim 1, namely “wherein the adhesive layers comprise a resin having a polar group in a side chain, the core material comprises 1 to 10 parts by mass of the polyvinyl acetal resin” (see claim 16, lines 3-4, compared to claim 1, lines 7-9). Thus, claim 16 remains objected to.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Dittmar in view of Fujiwara and Muraki do not disclose nor suggest the invention of claim 1. Specifically, Applicant argues Dittmar discloses the use of a lubricant, but that claim 1 now “excludes the presence of a plasticizer or lubricant”. Applicant further argues there is no reason to specifically select the polyvinyl acetal resin of Fujiwara from the list of 21 different suitable resins because Fujiwara does not provide any motivation to select polyvinyl acetal resin from the list, does not include polyvinyl acetal resins in the list of preferred embodiments, and never provides a working example using a polyvinyl acetal resin, and argues that the conclusion of obviousness is based off improper hindsight reasoning. Applicant further argues Fujiwara does not require a composition that does not comprise a plasticizer or lubricant, but Muraki requires the presence of a saturated fatty acid, which Dittmar discloses to be a lubricant. Applicant additionally argues Sawada and Watanabe fail to cure the alleged deficiencies of the combination of Dittmar in view of Fujiwara and Muraki. The examiner respectfully disagrees.
In response to Applicant’s argument that Dittmar requires the use of lubricant while claim 1 excludes the presence of a plasticizer or lubricant, this is not found persuasive. The language “the core material does not comprise a plasticizer or lubricant” as recited in claim 1 allows for two possibilities: a core material that comprises a plasticizer, but not a lubricant; or a core material that comprises a lubricant, but not a plasticizer. Thus, Dittmar’s use of a lubricant is not excluded by the present claims, because Dittmar does not require the use of a plasticizer.
In response to Applicant’s argument regarding Fujiwara, this is not found persuasive. While the examiner acknowledges that Fujiwara discloses other resins that are not polyvinyl acetal, the fact remains that Fujiwara does disclose the use of polyvinyl acetal ([0056]) and that the resin composition exhibits excellent high-temperature physical properties ([0055]); it is for this reason one of ordinary skill in the art would combine the teachings of Fujiwara with Dittmar absent evidence to the contrary. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, Fujiwara was used only to teach the use of polyvinyl acetal, not to replace the entirety of the core material, and thus its use of a plasticizer or lubricant or lack thereof does not impact the motivation to combine.
In response to Applicant’s argument that Muraki requires the presence of a saturated fatty acid, which Dittmar discloses to be a lubricant, the examiner acknowledges this. However, as set forth above, the language “the core material does not comprise a plasticizer or lubricant” as recited in claim 1 allows for two possibilities: a core material that comprises a plasticizer, but not a lubricant; or a core material that comprises a lubricant, but not a plasticizer. Thus, Dittmar and Muraki’s use of a lubricant is not excluded by the present claims, because Dittmar and Muraki do not require the use of a plasticizer. Additionally, Muraki was used only to teach the use of specific adhesive layers not core layer.
In response to Applicant’s argument that Sawada and Watanabe do not cure the alleged deficiencies of Dittmar in view of Fujiwara and Muraki, this is not found persuasive. As set forth above, there are no deficiencies in Dittmar in view of Fujiwara and Muraki, and thus Sawada and Watanabe are not required to address this. Further, Sawada was only used to teach the ethylene content, i.e. α-olefin content, of the polyvinyl acetal resin; Watanabe was only used to teach the melt viscosity of the polyvinyl acetal resin.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Beal et al. (US 2,459,488) discloses a polyvinyl acetal that is thermoplastic, water insoluble, and has self-plasticity and is colorless and tough (Col. 1, lines 1-5 and Col. 5, lines 9-12), where the polyvinyl acetal has a tensile strength of at least 1,500 psi (i.e., at least 10.3 MPa); the polyvinyl acetal is used as an adhesive with metal (Col. 6, line 4).
Muri et al. (US 3,202,567) discloses that while lacking inherent adhesiveness and water resistant properties of copolymers, polyvinyl butyral and polyvinyl acetals provide good flame resistance and low smoke values (Col. 3, lines 1-10).
Milner (US 4,795,776) discloses a plastic composition comprising a binder made from a flexible film-forming adhesive polymer such as polyvinyl butyral and having a fire retardant such as aluminum trihydrate dispersed therein (Abstract, claim 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787